Citation Nr: 0016415	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-29 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to an increased evaluation for a right ankle 
fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1980 to 
January 1981, active duty for training in July 1985 and 
active military service from October 1990 to May 1991.  

This appeal arose from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied the veteran's claim of 
entitlement to service connection for a fracture of the left 
ankle and granted entitlement to a 10 percent evaluation for 
a fracture of the right ankle.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

An appellant and his or her representative, if any, will be 
granted a period of 90 days following the mailing of a notice 
to them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit a request for a personal 
hearing, additional evidence, or a request for a change in 
representation.  38 C.F.R. § 20.1304 (1999).  

On May 18, 2000 the RO mailed a letter to the veteran at a 
Groves, Texas address informing him that his appeal was being 
certified to the Board.  The letter references the above 
provision and rights.  On May 31st the letter was returned to 
the RO as undeliverable.  This address was provided by the 
veteran in his claim of August 1996.  

However, shortly thereafter the veteran began using addresses 
in Port Arthur, Texas.  Moreover, documents from September 
1999 indicate that correspondence was to be mailed to an 
address in Port Arthur, Texas.  In February, 2000 a 
supplemental statement of the case (SSOC) was mailed to the 
most recent Port Arthur, Texas address and was not returned 
as undeliverable.  

It appears that the RO mailed the May 18, 2000 letter to an 
outdated old address.  As a consequence, the veteran was not 
informed of certain due process rights and was not given a 
reasonable opportunity to exercise those rights.  

To ensure full compliance with due process requirements, the 
Board is deferring adjudication of the issues on appeal 
pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should attempt to remail the 
letter of May 18, 2000 to the veteran's 
most current address of record.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  If warranted, depending upon whether 
additional evidence has been obtained 
including hearing testimony, the RO 
should reconsider the issues of 
entitlement to service connection for a 
left ankle disability, and an evaluation 
in excess of 10 percent for a right ankle 
fracture.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


